Citation Nr: 0432363	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-07 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a back and left 
shoulder condition.

4.  Entitlement to a compensable rating for a right foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date.

5.  Entitlement to a compensable rating for a left foot 
disability prior to March 4, 2003, and a rating higher than 
10 percent as of that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 2000, which included a period of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating determination of the 
Washington, D.C., Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2002, the veteran's claims 
file was transferred to the RO in Columbia, South Carolina, 
which confirmed the original denials.  But in a May 2003 
decision, the RO granted higher, 10 percent, ratings for the 
veteran's service-connected status post arthroplasty of both 
the right and left feet - retroactively effective from March 
4, 2003.  This effective date for the higher ratings, 
however, does not extend back to the date of receipt of his 
claim for higher ratings for this bilateral foot condition, 
so the issue now on appeal is whether he is entitled to 
compensable ratings prior to March 4, 2003, and ratings 
higher than 10 percent as of that date.  See, e.g.,. AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, for all time periods at 
issue, unless he expressly indicates otherwise).  His various 
claims for service connection also remain on appeal.

In March 2004, the veteran requested a hearing before a 
hearing officer at the RO.  He was scheduled for such hearing 
in May 2004.  However, he withdrew his request for the 
hearing that month.  

Because this case must be further developed before deciding 
the merits, it is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.



REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  See also 38 U.S.C.A. § 5103A(d) (West 2002).

A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records (SMRs) reveal that he 
had numerous audiograms.  None of the results shows a hearing 
loss in either ear approaching a level in which the auditory 
threshold in any of the frequencies of 500, 1000, 2,000, 
3000, and 4000 Hertz is 40 decibels or greater; or were the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater.  But even, as here, the absence 
of evidence of hearing loss in service is not altogether 
fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Rather, service connection still may be 
granted on the basis of a post-service initial diagnosis of 
hearing loss, if there is medical evidence relating the 
current hearing loss to service.  See 38 C.F.R. § 3.303(d) 
(2004); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
veteran, however, must presently have sufficient hearing loss 
to meet the threshold minimum requirements of § 3.385 - in 
addition to this medical nexus evidence.  Here, the veteran 
has not been afforded an audiometric examination to resolve 
this issue and, therefore, should be scheduled for such 
examination.  


B.  Memory Loss

Service connection may be granted to a Persian Gulf veteran, 
such as the veteran, who exhibits certain disabilities from 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  The symptoms must be manifest to a 
degree of 10 percent or more not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  Objective indications of chronic 
disability include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders. 38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).

During the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  
See 38 C.F.R. § 3.317(a)(2) (2004).

The veteran underwent a comprehensive clinical evaluation 
(Persian Gulf) in service in April 1994.  His chief complaint 
was memory loss, some of the time, reportedly having its 
onset more than three months after the conflict.  So he 
should be provided an examination to determine if his current 
memory loss is related to his Persian Gulf service.  

C.  Back and Left Shoulder Condition

The veteran's service medical records indicate that he 
sustained a muscle strain to the back and shoulder in service 
in May 1989.  His recent medical records provide diagnoses of 
degenerative joint disease of the left shoulder, by history, 
and questionable subscapular strain versus variant of carpal 
tunnel syndrome.  To date, the RO has not afforded him a VA 
examination specifically to obtain an opinion concerning the 
etiology of his claimed conditions.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  Therefore, the veteran should be 
scheduled for such an examination.

D.  Feet Disabilities

The veteran is entitled to a thorough examination that takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The examiner who conducted the latest VA feet 
examination in March 2003 noted that the veteran had surgery 
on his toes in 1997 and 1998 but was unclear as to the exact 
procedure.  He stated, "it would be revealing to obtain the 
operative note of each of these surgeries."  Therefore, 
these surgical records and any other pertinent medical 
records should be obtained and the veteran should be 
scheduled for another examination.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran and request that 
he provide the complete names, addresses, 
and dates of any additional sources of 
treatment (VA, private or other) that he 
has received since service for his 
hearing loss, memory loss, back and 
shoulder disorder, and disabilities of 
the feet.  This is not meant to include 
treatment records already on file.  
Specifically request that he provide the 
information necessary to obtain the 
reports of his surgery on his toes in 
1997 and 1998.  And after obtaining any 
necessary authorization, contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.  

2.  Following the receipt of any 
additional records, the veteran should be 
afforded the following examinations:

a) A VA audiometric examination (and 
otolaryngological evaluation, too) to 
determine whether the veteran currently 
has sufficient hearing loss in either ear 
or both to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385.  If he 
does, then the examiners also should 
indicate whether it is at least as likely 
as not the current hearing loss (whether 
unilateral/bilateral) is related to the 
veteran's military service.  All opinions 
and conclusions expressed must be 
supported by a complete rationale.



b) An appropriate examination to 
determine the nature and extent of any 
current impairment attributable to memory 
loss.  All indicated studies should be 
performed and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the claims folder and provide an 
opinion as to whether it is as likely as 
not that any current disability 
manifested by memory loss constitutes a 
qualifying and chronic disability (i.e., 
undiagnosed illness) attributable to the 
veteran's service in the Persian Gulf 
War.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

c) An appropriate VA examination to 
determine exactly what back and shoulder 
disorder, if any, the veteran currently 
has and to determine whether it is at 
least as likely as not that any is 
related to his service in the military.  
To facilitate making this latter 
determination, please take note of the 
report of his service medical records of 
a muscle strain to the back and shoulder 
in May 1989.  Also consider the other 
relevant evidence in his claims file.  
All opinions and conclusions expressed 
must be supported by a complete 
rationale.

d) An appropriate examination to 
determine the current severity of the 
veteran's disabilities of the feet, which 
should include range of motion testing, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, commentary as to movements 
of the forefoot and toes, and a 
description of any impairment of 
propulsion thrust in walking.  Commentary 
also is needed concerning the presence of 
any malunion or nonunion of the tarsal or 
metatarsal bones and, if so, whether it 
is mild, moderate, moderately severe, or 
severe.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

3.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
any claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purposes of this REMAND 
are to further develop the record and to accord the veteran 
due process of law.  By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




